Poland, Ch. J.
This case has been twice argued, but the court have not yet *been able to fully agree upon the points that have been presented by the argument.
There is one view of the case, however, (which has not been taken by the counsel in argument, but which fairly arises under the defendant’s motion in arrest,) which we think is decisive. And we are less unwilling to turn this case upon a point not made in argument, than we usually are, because we regard this point as one of considerable practical consequence.
The town of Chelsea claim to recover of Vershire, for sup? porting Lewis, while in jail, not by any- contract, but by force of law ; that Lewis was found intoxicated in Vershire, arrested therefor, and, refusing to disclose, &c., was committed to jail in Chelsea, and that being unable to support himself, he was *448supported by Chelsea, and that Vershire is liable to reimburse them for this support, as part of the expense of the proceedings against Lewis.
But the only case where the statute gives an action to one town against another, for support furnished to persons in need, is against the town where such person has a legal settlement. It hardly needs to be repeated, that these rights and remedies between towns, are wholly matters of statute regulation, and are not to be extended or enlarged ’by construction.
It has not been questioned in this case, but that the expense of supporting Lewis while in jail, was (if he was unable to support himself,) a proper part of the expense of the proceedings, for which Vershire was legally.liable.
Whether a person committed to jail under such circum- ' stances, is bound to support himself, if he has the ability to do so, the same as ordinary prisoners, or whether he is to be supported by the town where he is found intoxicated, &c., irrespective of his ability, as the plaintiff’s counsel claim, we have no occasion now to decide.
If the town of Vershire were liable for the support of Lewis in jail, we think they were liable directly to the jailer, and there was no occasion for the town of Cl ielsea to interfere ‘ at all.
The precept upon which Lewis was committed, shows that the towrn of Vershire was the town to be called on, if any town was to be, for his support. • By calling upon Chelsea, it could not be expected that town would actually assume the care of feeding him, as they could not remove him to the poor house, or any other place for support, as he must remain in jail.
All they could do, would be to pay the jailer for boarding him, and this could just as readily be done by the town made liable by law. In ordinary cases of needy persons in jail, the jailer is to call on the overseer of the town where the jail is situated, because he has no means of knowing what town is his place of settlement, and the statute throws the duty of ascertaining that fact upon the town, and gives them a remedy over against the place of settlement. Here the process itself show's what town, if any, is to be called on, and as the statute has *449provided for no right or remedies between towns in such cases, we think it must have been intended that the liability should be direct to the person by whom the expense was incurred.
We are of opinion, therefore, that the plaintiff’s declaration shows no legal right of action against the defendant.
The judgment of the county court is therefore reversed, and the judgment arrested. *